DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: In line 6, the recitation “corresponding” should be “the first and second”. In lines 10-11, the recitation “each locking hook” should be “each said locking hook”. In line 11, the recitation “a corresponding” should be “one said”. In line 12, the recitation “another supporting” should be “another said supporting”. In line 12, the recitation “number of supporting” should be “number of said supporting”. In line 16, the recitation “the rails” should be “the first and second rails”.   
Claim 11 is objected to because of the following informalities: In line 2, the recitation “and least two wheels” should be “and at least two said wheels”. In line 3, the recitation “each wheel” should be “each said wheel”.
Claim 12 is objected to because of the following informalities: In line 4, the recitation “comprises” should be “comprise”.
Claim 13 is objected to because of the following informalities: In line 3, the recitation “each thread” should be “each said thread”.
Claim 15 is objected to because of the following informalities: In line 1, the recitation “each support frame” should be “said base”. In line 2, the recitation “four coupling” should be “four said coupling”. In line 2, the recitation “each support frame” should be “said rack”. 
Claim 16 is objected to because of the following informalities: In line 1, the recitation “each support frame” should be “said base”. In lines 1-2, the recitation “four coupling” should be “four said coupling”. In line 2, the recitation “each support frame” should be “said rack”. 
Claim 17 is objected to because of the following informalities: In line 1, the recitation “a pallet rack is” should be “said rack comprises a pallet rack”.
Claim 18 is objected to because of the following informalities: In line 1, the recitation “the rails” should be “the first and second rails”.
Claim 20 is objected to because of the following informalities: In lines 8-9, the recitation “another supporting” should be “another said supporting”. In line 9, the recitation “number of supporting” should be “number of said supporting”. In line 14, the recitation “another supporting” should be “another said supporting”. In line 14, the recitation “number of supporting” should be “number of said supporting”.
Claim 21 is objected to because of the following informalities: In line 2, the recitation “and least two wheels” should be “and at least two said wheels”. In line 3, the recitation “each wheel” should be “each said wheel”.
Claim 23 is objected to because of the following informalities: In line 3, the recitation “each thread” should be “each said thread”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11, 16, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,080,204 (Lindhgren) in view of US 11,103,061 B2 (Briosi) and JPH 01-176709 A (Shirai).
With respect to claim 1: Lindhgren discloses a storage system including a displaceable storage rack, the storage system comprising first and second floor-mountable rails (rails 5); a base frame (frame 7) comprising: first and second supporting elements (U-shaped channel irons forming left and right lateral sides of frame 7) alignable on and parallel to corresponding rails, each of the supporting elements having a first end and a second end (front and rear end), wherein each supporting element comprises wheels (wheels 4) having guide flanges (not numbered, but visible in Fig. 5); and a plurality of coupling members (U-shaped channel irons forming front and rear sides of frame 7) connecting the supporting elements; a body (body of shelf stand 1/2/3) mountable on the supporting elements; and a drive unit (“conventional electric motor driven hydraulic unit” @ Col. 2 line 13) to displace the supporting elements and the body along the rails, wherein the drive unit comprises a floor-mountable linear drive unit connectable to the base frame (via drive members 27).

Because the channel irons and square tubing are functional equivalents, it is obvious to substitute one for the other, as an obvious variation on Lindhgren’s invention.
Such square tubing meets “rectangular” as recited in “first and second rectangular supporting elements”. 
Lindhgren discloses a pawl 8 is pivoted on a short shaft fixed to one longitudinal side of the frame 7, to engage an opening 13 of an adjacent frame 7 and have multiple shelf stands 1/2/3 move together. Parted shelf stands 1/2/3 are automatically coupled when pushed together (Col. 2 lines 56-69). The pawl 8 may be manually operated by a user using the operating lever 14, to thereby disengage connected shelf stands 1/2/3. 
Lindhgren’s pawl 8 is similar to the claimed “rotatable locking hook”. Because there is only one pawl 8 per frame 7, Lindhgren’s frame 7 has a rotatable locking hook in one of the first and second supporting elements - but not both as claimed. Further, Lindhgren’s frame 7 lacks a rod as claimed. 
See Lindhgren Figs. 1-2 and 4-5. Based on those figures, it appears that the pawl 8 is at the lateral side of the frame 7 closest to the operating lever 14. In such an interpretation, the pawl 8 is at the right side of Lindhgren Fig. 5. 
Shirai’s invention includes multiple claw pieces 47 connected on a support shaft 62. A reduction motor 65 and one-way clutch 64 are connected to one end of the support 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lindhgren’s invention to have two pawls 8 connected to a shaft that is driven by a motor, similarly to the configuration of Shirai, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to add a second pawl 8 so that both the left and right sides of the frame 7 are locked together, instead of only locking one of the left and right sides together. Having both the left and right sides of the frame 7 locked to an adjacent frame 7 prevents skewing or jamming of the shelf stands 1/2/3 on the rails 5.
Further, having the motorized arrangement of Shirai is desirable over the manual operation of Lindhgren’s operating lever 14, in terms of a user convenience or effort standpoint. 
In the combination, each pawl 8 makes obvious the claimed “rotatable locking hook”. Comparing Lindhgren Fig. 4 and Applicant’s Figs. 4a-4b, Lindhgren’s pawl 8 meets “a tapered leading end” in the same or similar way as the Applicant’s locking hook 6. 
In the combination, it is obvious to use Shirai’s spring-loaded fittings 36 to engage the pawls 8, to thereby reduce impact in the same or similar manner as Shirai’s invention. Such fittings 36 are located at/in/on Lindhgren’s openings 13. Such fittings 36 make obvious the claimed “locking lug”.
In the combination, the support shaft 62 makes obvious the claimed “rod”. 
With respect to claim 11: The hollow space shown in Lindhgren’s channel irons that form the frame 7, in combination with the shape of Briosi’s frame members makes obvious the claimed “hollow profile”. 
Lindhgren Fig. 1 shows at least two wheels 4 per side. The wheels 4 project below the frame 7, and the frame 7 is made of U-shaped channel irons. With the frame 7 made of Briosi’s square tubing, it is obvious for the wheels 4 to pass through an opening in the square tubing, to project beneath the frame 7 similarly to what is shown in the figures. 
With respect to claim 16: Lindhgren’s frame 7 comprises four channel irons, arranged in a rectangle or square. The front and rear cross-members of the frame 7 are relied upon as the claimed “coupling members”. 
It has been held that duplicating the essential working parts of an invention involves only routine skill in the art. Briosi shows a frame comprising more than two cross-members. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add two more cross-members to Lindhgren’s frame 7, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to strengthen and/or rigidify the frame 7. 
Lindhgren Col. 1 states that the stands 1/2/3 are for “accommodating documents, files, books, or other records or objects”. 
The racks of Briosi and Shirai appear capable of holding car tires. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
One would be motivated to change Lindhgren’s stands 1/2/3 for another type of rack in order to store other types and/or sizes of items thereon. 
With respect to claim 18: See Lindhgren Fig. 5. The section of the rail 5 contacted by the wheel 4 is “a flat section” as claimed. 
Briosi’s rails include flat sections lying on the floor and secured thereto. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have flat sections as claimed, as the substitution of one known element for another (Briosi’s rails for Lindhgren’s rails) yields predictable results to one of ordinary skill in the art.
With respect to claim 20: By making the same combinations/modifications as in the rejections above, Lindhgren in view of Briosi and Shirai makes obvious a frame (Lindhgren’s frame 7) for use in a storage system, the frame comprising first and second rectangular supporting elements (the left and right side members of Lindhgren’s frame 7, as made from Briosi’s square tubing) alignable on and parallel to corresponding rails (Lindhgren’s rails 5), a plurality of wheels (Lindhgren’s wheels 4) having guide flanges (not numbered but visible in Lindhgren Fig. 5) disposed within the first and second rectangular supporting elements; a first locking hook (Lindhgren’s pawl 8) at a first end of the first supporting element and a first locking lug (Shirai’s fitting 36, at/in/on Lindhgren’s openings 13) at a second end of the first supporting element, wherein the first locking hook comprises a tapered leading end (Lindhgren Fig. 4) adapted to climb onto a 
With respect to claim 21: The hollow space shown in Lindhgren’s channel irons that form the frame 7, in combination with the shape of Briosi’s frame members makes obvious the claimed “hollow profile”. 
Lindhgren Fig. 1 shows at least two wheels 4 per side. The wheels 4 project below the frame 7, and the frame 7 is made of U-shaped channel irons. With the frame 7 made of Briosi’s square tubing, it is obvious for the wheels 4 to pass through an opening in the square tubing, to project beneath the frame 7 similarly to what is shown in the figures. 
With respect to claim 22: See Lindhgren Fig. 7. There is some structure connecting the left and right sides of the wheel 4 to the frame 7. Each structure that projects from the frame 7 and connects to a wheel 4 meets one “coupling piece” as claimed. Each frame 7 has multiple wheels 4 on the left and right sides thereof. The parts . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,080,204 (Lindhgren) in view of US 11,103,061 B2 (Briosi) and JPH 01-176709 A (Shirai) as applied to claim 11 above, and further in view of US 4,017,131 (Camenisch).
With respect to claim 17: Lindhgren Col. 1 states that the stands 1/2/3 are for “accommodating documents, files, books, or other records or objects”. 
Camenisch discloses a storage system that comprises pallet racks 10/12/14/16. See Col. 2 lines 29-34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach pallet racks to Lindhgren’s frame 7, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
One would be motivated to change Lindhgren’s stands 1/2/3 for another type of rack in order to store other types and/or sizes of items thereon. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,080,204 (Lindhgren) in view of US 11,103,061 B2 (Briosi) and JPH 01-176709 A (Shirai) as applied to claim 10 above, and further in view of US 2009/0051255 A1 (Arbel).
With respect to claim 19: See Lindhgren Col. 2 lines 12-19 for disclosure of the drive unit as “a hydraulic cylinder” as claimed - in the form of motor 21, hydraulic pump 22, and/or hydraulic cylinder 25. 

One would be motivated to make such a modification in order to make it more user friendly to use the apparatus. 
Allowable Subject Matter
Claims 12-15 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637